 1                                                THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
     BRUCE CORKER d/b/a RANCHO ALOHA;
10   COLEHOUR BONDERA and MELANIE                 Case No. 2:19-cv-00290-RSL
     BONDERA, husband and wife d/b/a
11
     KANALANI OHANA FARM; and ROBERT              STIPULATION AND ORDER
12   SMITH and CECELIA SMITH, husband and         EXTENDING DEFENDANT COST
     wife d/b/a SMITHFARMS, on behalf of          PLUS, INC.’S TIME TO FILE AN
13   themselves and others similarly situated,    ANSWER TO THE FIRST
                                                  AMENDED COMPLAINT
14                            Plaintiffs,
           v.
15

16   COSTCO WHOLESALE CORPORATION, a
     Washington corporation; AMAZON.COM,
17   INC., a Delaware corporation; HAWAIIAN
     ISLES KONA COFFEE, LTD., LLC, a
18   Hawaiian limited liability company; COST
19   PLUS/WORLD MARKET, a subsidiary of
     BED BATH & BEYOND, a New York
20   corporation; BCC ASSETS, LLC d/b/a
     BOYER’S COFFEE COMPANY, INC., a
21   Colorado corporation; JAVA LLC, a
     Michigan limited liability company;
22   MULVADI CORPORATION, a Hawaii
23   corporation; COPPER MOON COFFEE,
     LLC, an Indiana limited liability company;
24   GOLD COFFEE ROASTERS, INC., a Florida
     corporation; CAMERON’S COFFEE AND
25   DISTRIBUTION COMPANY, a Minnesota
     corporation; PACIFIC COFFEE, INC., a
26   Hawaii corporation; THE KROGER CO., an
27   Ohio corporation; WALMART INC., a

                                                                      LANE POWELL PC
     STIPULATION AND ORDER EXTENDING TIME TO                   1420 FIFTH AVENUE, SUITE 4200
     RESPOND TO COMPLAINT - 1                                           P.O. BOX 91302
                                                                  SEATTLE, WA 98111-9402
                                                                206.223.7000 FAX: 206.223.7107
 1   Delaware corporation; BED BATH &
     BEYOND INC., a New York corporation;
 2   ALBERTSONS COMPANIES INC., a
 3   Delaware Corporation; SAFEWAY INC., a
     Delaware Corporation; MNS LTD., a Hawaii
 4   Corporation; MARMAXX OPERATING
     CORP. d/b/a T.J. MAXX and MARSHALLS,
 5   a Delaware corporation; SPROUTS
     FARMERS MARKET, INC. a Delaware
 6   corporation; JOHN DOE CO. 1-20
 7
                                  Defendants.
 8

 9                                         I. STIPULATION

10          Plaintiffs and Defendant Cost Plus/World Market (“Defendant”) by and through their

11   attorneys, hereby stipulate to extend the deadline for Defendant to file an answer to Plaintiffs’

12   First Amended Complaint, by an additional 14 days, through and including March 27, 2020.

13   Neither Plaintiffs nor Defendant believe that this extension will unduly delay case progress.

14          Plaintiffs and Defendant agree and acknowledge that each of them do not waive and

15   hereby specifically reserve all of their claims and defenses.

16
            DATED: March 13, 2020.
17

18                                                 KARR TUTTLE CAMPBELL

19                                                 /s/Nathan Paine
                                                   Nathan Paine, WSBA #34487
20                                                 Paul Richard Brown, WSBA #19357
                                                   Daniel T. Hagen, WSBA #54015
21
                                                   Mark A. Bailey, WSBA #26337
22                                                 701 Fifth Avenue, Suite 3300
                                                   Seattle, WA 98104
23                                                 Email: npaine@karrtuttle.com
                                                           pbrown@karrtuttle.com
24                                                         dhagen@karrtuttle.com
                                                           mbailey@karrtuttle.com
25
                                                   Attorneys for Plaintiffs
26

27
                                                                                 LANE POWELL PC
     STIPULATION AND ORDER EXTENDING TIME TO                              1420 FIFTH AVENUE, SUITE 4200
     RESPOND TO COMPLAINT - 2                                                      P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
 1                                           LIEFF CABRASER HEIMANN &
                                             BERNSTEIN, LLP
 2

 3                                           By     s/Andrew R. Kaufman
                                               Andrew R. Kaufman, pro hac vice
 4                                             Jason L. Lichtman, pro hac vice
                                               Daniel E. Seltz, pro hac vice
 5                                             Michael W. Sobol, pro hac vice
                                             Email: akaufman@lchb.com
 6                                           Email: jlichtman@lchb.com
 7                                           Email: dseltz@lchb.com
                                             Email: msobol@lchb.com
 8
                                             LANE POWELL PC
 9
                                             /s/Erin M. Wilson
10
                                             Erin M. Wilson, WSBA #42454
11                                           Jessica Walder, WSBA #47676
                                             Tiffany Scott Connors, WSBA #41740
12                                           Email: wilsonem@lanepowell.com
                                                     walderj@lanepowell.com
13                                                   connorst@lanepowell.com
14
                                               BRYAN CAVE LEIGHTON PAISNER LLP
15
                                               s/Merrit M. Jones
16                                             Merrit M. Jones, (pro hac vice)
                                               Marcy J. Bergman, (pro hac vice)
17                                             3 Embarcadero Ctr. 7th Flr
                                                  San Francisco, CA 94111
18
                                                  Email: merrit.jones@bclplaw.com
19                                                Email: marcy.bergman@bclplaw.com

20                                             Attorneys for Defendant Cost Plus Inc.
21

22                                        ORDER
          Based on the foregoing Stipulation between the parties, IT IS SO ORDERED.
23
          DATED this 16th day of March 2020.
24

25                                           A
                                             The Honorable Robert S. Lasnik
26                                           United States District Court Judge

27
                                                                           LANE POWELL PC
     STIPULATION AND ORDER EXTENDING TIME TO                        1420 FIFTH AVENUE, SUITE 4200
     RESPOND TO COMPLAINT - 3                                                P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
